DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 77-84, 86, 88, 89, and 93 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 7,430,478 to Fletcher-Haynes in view of “Disease Monitoring of Patients with Chronic Heart Failure” by Nicholls et al. in view of OFFICIAL NOTICE.
As to claim 77, Fletcher-Haynes discloses a method of providing treatment for a subject having one or more chronic diseases, said method comprising.
a) receiving a profile of said subject comprising any one or more of the following:
 laboratory test results (Fletcher-Haynes column 2 lines 41-65)
b) utilizing said profile to determine a blood health index determined by a scoring tool (Fletcher-Haynes column 11 lines 48-67 and column 12 lines 1-26 wherein a blood health index is eg. platelet count)
determining based on the blood health index a patient care treatment plan related to blood (wherein the treatment plan a particular donation procedure and is based on a decision tree of at least input analyte results column 12 lines 13-52)
treating the subject with one or more of oral iron with or without ascorbic aci
However, Fletcher-Haynes does not explicitly teach
c) utilizing said profile and said blood health index to determine additional subject information needed, comprising any one of more of the following;
chronic disease diagnosis; chronic disease classification data; laboratory test results; demographic inform alien; current history of disease; past history of disease; medication list; any one or more quality of life assessments; or any one or more quality of function assessments;
d) utilizing said additional subject information to determine initial blood health index, wherein said initial blood health index is used to determine an initial patient care plan.
Nicholls discloses c) utilizing said profile and said health index to determine additional subject information needed, comprising any one of more of the following;
Laboratory tests results (Nichols see investigations and Table 2);
d) utilizing said additional subject information to determine initial health index, wherein said initial health index is used to determine an initial patient care plan (Nichols see investigations and Table 2).
It would have been obvious to one of ordinary skill in the art at the time of the invention to request additional information to develop an initial care plan as in Nichols in the system of Fletcher-Haynes to improve a health condition of a patient.
However, Fletcher-Haynes and Nichols do not explicitly teach treating the subject with oral iron based on the initial care plan relating to blood. Examiner takes OFFICIAL NOTICE that certain known laboratory values within a threshold are a diagnostic criteria for iron deficiency and treatment with oral iron are exceedingly well known in the art and one of ordinary skill in the art at the time of the effective filing of the invention would have been motivated to consider this diagnostic criteria and treatment in the system of Fletcher-Haynes and Nichols to improve patient outcomes.
As to claim 78, see the discussion of claim 77, additionally, Nichols discloses the method further comprising:
a)    receiving a revised profile of said subject comprising any one or more of the following:
Hi) revised laboratory test results  (Nichols see investigations and Table 2); or
b)    utilizing said revised profile to determine a revised blood health index (Nichols see investigations and Table 2);
c)    utilizing said revised profile and said revised blood health Index to determine a revised patient care plan (Nichols see investigations and Table 2);
d)    repeating steps a)-c) on a continuous basis, wherein said continuous basis Is selected from the group comprising 3 times a year (Nichols see investigations and Table 2)
As to claim 79, see the discussion of claim 77, additionally, Nichols discloses the method wherein said chronic disease of said subject is congestive heart failure (Nichols see investigations and Table 2).
As to claim 80, see the discussion of claim 77, additionally, Fletcher-Haynes discloses the storing data in physical computing device (Fletcher-Haynes abstract)
As to claim 81, see the discussion of claim 77, additionally, Nichols discloses the method wherein said subject has one or more chronic diseases selected from the group comprising:
a) congestive heart failure (Nichols see investigations and Table 2).
As to claim 82, see the discussion of claim 77, additionally, Fletcher-Haynes discloses the method wherein said laboratory tests are selected from the group comprising;
a)    a complete blood count, comprising any one or more of the following: a hematocrit (Hot) test (Fletcher-Haynes column 11 lines 47-55)
As to claim 83-84, 86, 88-90 see the discussion of claim 77, Examiner notes that claims are dependent on optional features and it is not required for art to anticipate the claim.
As to claim 92,  Fletcher-Haynes discloses wherein the initial patient care plan comprises a preoperative blood health preparedness care plan (see correlation of particular donation procedures Fletcher-Haynes column 12 lines 27-52)

Claims 85 and 87 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 7,430,478 to Fletcher-Haynes in view of “Disease Monitoring of Patients with Chronic Heart Failure” by Nicholls et al. in view of OFFICIAL NOTICE.
As to claim 85 and 87, see the discussion of claim 77, additionally, Examiner takes OFFICIAL NOTICE that certain known laboratory values within a threshold are a diagnostic criteria for iron deficiency and treatment with oral iron are exceedingly well known in the art and one of ordinary skill in the art at the time of the effective filing of the invention would have been motivated to consider this diagnostic criteria and treatment in the system of Fletcher-Haynes and Nichols to improve patient outcomes.
Claims 90-92 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 7,430,478 to Fletcher-Haynes in view of “Disease Monitoring of Patients with Chronic Heart Failure” by Nicholls et al. in view of WO 02/067775 A1 to Hennessy et al.

As to claim 90, see the discussion of claim 77, however, Fletcher-Haynes does not explicitly teach the method wherein said patient care plan is communicated to one or more of the following: said subject, said subject’s doctor, said subject's hospital, or said subject’s health insurance provider. Hennessy discloses wherein said patient care plan is communicated to one or more of the following: said subject (Hennessy page 6)
It would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention by Applicant to communicate a care plan as in Hennessy in the system of Fletcher-Haynes and Nicholls to keep a user accountable for adhering to a plan.
As to claim 91, see the discussion of claim 77, however, Fletcher-Haynes does not explicitly teach the method comprising one or more of the following: creating, determining, producing, outputting, obtaining, accessing, transferring, transmitting, sending, communicating or applying a patient outcome report, wherein said report is about said subject after said treatment with said patient care plan. Hennessy discloses  (Hennessy page 10 and claim 1).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention by Applicant to store an outcome as in Hennessy in the system of Fletcher-Haynes and Nicholls to optimize treatments.
As to claim 92, see the discussion of claim 77, however, Fletcher-Haynes does not explicitly teach the method wherein said patient outcome report further may be received by any one or more of the following: any interested party. Hennessy discloses wherein said patient outcome report further may be received by any one or more of the following: any interested party (Hennessy page 10 and claim 1).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention by Applicant to communicate an outcome report as in Hennessy in the system of Fletcher-Haynes and Nicholls to improve medical insights from available data to improve patient care.
Response to Arguments
Applicants arguments are moot in view of new grounds of rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eliza Lam whose telephone number is (571)270-7052.  The examiner can normally be reached on Monday-Friday 8-4:30PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on 313-446-4858.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ELIZA A LAM/             Primary Examiner, Art Unit 3686